EXHIBIT SECOND AMENDED AND RESTATED JOINT FILING AGREEMENT On November 12, 2007, the Meruelo Living Trust, Alex Meruelo and Luis Armona entered into that certain Joint Filing Agreement.Subsequently, on January 18, 2008, the Meruelo Living Trust, Alex Meruelo, Luis Armona, Armando Delgado and the Alise Insurance Company, Inc. entered into an Amended and Restated Joint Filing Agreement. The parties hereto agree, for good and valuable consideration, to amend and restate such Amended and Restated Joint Filing Agreement pursuant to the terms and conditions set forth herein. In accordance with Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $.001 par value per share, of Hypercom Corporation, a Delaware corporation, and further agree that this Second Amended and Restated Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Second Amended and Restated Joint Filing Agreement this 27th day of March, 2009. Alex Meruelo Living Trust By: /s/ Alex Meruelo Alex Meruelo, Trustee /s/ Alex Meruelo Alex Meruelo /s/ Luis Armona Luis Armona Monterey Insurance Company, Inc. By: /s/ Alex Meruelo Alex Meruelo, President /s/ Armando Delgado Armando Delgado
